Warner, Chief Justice.
The plaintiffs brought their action against the defendants on a contract as set forth in their declaration. The defendants demurred thereto, and, pending the argument on the demurrer, the plaintiffs amended their declaration. The defendants then demurred to the declaration as amended, and to each of the amendments. The court disallowed two of .the amendments offered, and ordered the same to be stricken, and .that the third amendment be allowed and the case retained in court; to which decision of the court, disallowing the two amendments and ordering the same to be stricken, the plaintiffs excepted. The defendants joined in the plaintiffs’ bill of exceptions, and alleged that the court erred in overruling the defendants’ objections to the third of plaintiffs’ amendments, and in allowing the same, and also, in overruling defendants’ motion to dismiss the plaintiffs’ action.
This case was prematurely brought to this court, according to the provisions of the 4250th section of the Code. The case is still pending in the court below. The exceptions to the allowing or disallowing of the amendments to the plaintiffs’ declaration, could have been entered on the record, and *461error assigned thereon, if the case should hereafter be brought to this court by writ of error at its final termination in the court below. Although there was no motion made here to dismiss the case, still, we are unwilling to establish the precedent of hearing cases brought here in violation of the express provisions of the statute, the more especially as there are quite as many cases brought to this court after the final termination thereof in the courts below, as can be conveniently heard and disposed of within the time allowed by law for that purpose.
Let the writ of error be dismissed.